AFFIRM; Opinion Filed November 12, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00083-CR

                           CHRISTOPHER JOHNSON, Appellant
                                                   V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-57233

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                   Opinion by Justice Brown

       Christopher Johnson was charged by indictment with robbery. See TEX. PENAL CODE

ANN. § 29.02(a) (West 2011). He entered an open plea of guilty to the offense. The trial court

found Johnson guilty and assessed punishment at ten years’ imprisonment. In its judgment, the

trial court ordered Johnson to pay $244 in court costs. In his single issue, Johnson challenges the

sufficiency of the evidence to support the trial court’s assessment of court costs. He requests that

we reform the judgment to delete the court costs because the clerk’s record does not contain a

cost bill. We affirm the trial court’s judgment.

       Because the clerk’s record did not contain a bill of costs, we ordered the Dallas County

District Clerk to file a supplemental record containing a detailed itemization of the costs assessed

in this case, and the clerk did so. See TEX. R. APP. P.34.5(c)(1) (rules of appellate procedure
allow supplementation of clerk’s record if relevant item has been omitted). Johnson filed an

objection to this Court’s consideration of the supplemental clerk’s record. He contends that we

should not consider the computer printout of court costs the supplemental record contains

because the record does not indicate that the printout was brought to the trial court’s attention

before the costs were entered in the judgment.        This Court has previously addressed and

overruled this argument. See Coronel v. State, No. 05-12-00493-CR, 2013 WL 3874446, at *4–

5 (Tex. App.—Dallas July 29, 2013, pet. filed) (there is no requirement that cost bill be

presented to trial court at any time before judgment). With the supplemental clerk’s record now

before us, appellant’s complaint that the evidence is insufficient to support the imposition of

costs is now moot.    See Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no

pet.). We overrule appellant’s issue.

       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




Do Not Publish
TEX. R. APP. P. 47

130083F.U05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER JOHNSON, Appellant                      On Appeal from the Criminal District Court
                                                    No. 3, Dallas County, Texas
No. 05-13-00083-CR        V.                        Trial Court Cause No. F12-57233.
                                                    Opinion delivered by Justice Brown.
THE STATE OF TEXAS, Appellee                        Justices Moseley and Lang participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of November, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –3–